Citation Nr: 9927892	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for post-traumatic stress disorder, effective from May 15, 
1996.  The veteran appeals for an earlier effective date. 


FINDINGS OF FACT

1.  Unappealed RO decisions in December 1992, July 1993, and 
September 1995 denied service connection for post-traumatic 
stress disorder. 

2.  After the veteran filed an application to reopen his 
claim, an RO decision in October 1997 found that the veteran 
had submitted new and material evidence; his claim was thus 
reopened and the RO granted service connection for post-
traumatic stress disorder, effective from the date of receipt 
of his reopened claim on May 15, 1996.


CONCLUSION OF LAW

An effective date for service connection for post-traumatic 
stress disorder, prior to May 15, 1996, is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991), 38 C.F.R. § 3.400(a), 
(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
denied by the RO in unappealed decisions in December 1992, 
July 1993, and September 1995.  On May 15, 1996, the veteran 
filed a claim seeking service connection for a left knee 
disability.  In December 1996, the veteran requested to amend 
his claim to include an application to reopen his claim for 
service connection for post-traumatic stress disorder.  
Thereafter, in October 1997, the RO reopened the veteran's 
claim and granted service connection for post-traumatic 
stress disorder, effective May 15, 1996.  

The veteran seeks an earlier effective date for benefits, 
arguing that he had received treatment for post-traumatic 
stress disorder and had submitted applications for service 
connection for post-traumatic stress disorder earlier than 
May 1996.  However, the law in this case is quite clear.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (1998).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case.  Where a claim for service 
connection is reopened based upon submission of new and 
material evidence after a final disallowance, the effective 
date is the date of receipt of the new claim, in this case 
May 1996, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).

In setting the effective date for the grant of service 
connection, the RO construed the veteran's December 1996 
application to reopen a claim for service connection for 
post-traumatic stress disorder an amendment to his claim (for 
service connection for a left knee disorder) filed in May 
1996.  The veteran did not explicitly reference post-
traumatic stress disorder in May 1996, although he did so 
later in December of that year.  In any event, the claim 
which was granted in this case and thus, the claim upon which 
the earliest possible effective for the award in question may 
be predicated, was filed no earlier than May 1996.  

Earlier claims which give rise to the RO's prior decisions in 
December 1992, July 1993, and September 1995 resulted in 
decisions that denied the claims.  The veteran had been 
provided notice of those actions, and no appeal was perfected 
with respect to those adverse decisions.  There is no 
question that the earlier denials by the RO constituted final 
decisions with respect to those claims.  See 38 U.S.C.A. 
§ 7105(c).  Therefore, the claims which were adjudicated by 
the RO in those decisions do not offer a basis for an earlier 
effective date for the award in question. 

The veteran has submitted what he contends are copies of 
claims previously submitted to the RO's office, which are not 
contained in the claims file.  The Board observes that those 
documents were submitted directly to the Board and were not 
presented to the RO in connection with this appeal.  Those 
documents, however, which do not reflect a date stamp other 
than a date stamp reflecting receipt in October 1998, do not 
evidence submission to the RO at prior date, notwithstanding 
the date associated with the signatures on those documents.  
These documents, as such, do not constitute pertinent 
evidence and need not be considered by the RO as a 
prerequisite to action by the Board.  See 38 C.F.R. 
§ 20.1304.  Further, although the veteran has raised his own 
assertions that earlier claims were filed that were not the 
subject of the denial of benefits by the RO addressed above, 
inasmuch as the claims folder does not contain documentation 
of receipt of any such claims, the Board is constrained to 
conclude that no earlier claims for benefits were filed other 
than those that resulted in final decisions by the RO denying 
benefits.

In arguing for an earlier effective date, the veteran asserts 
that he has been treated for post-traumatic stress disorder 
since he filed his original claim and was hospitalized for 
the disorder in a VA medical center in 1993.  While this is 
true, the basis for the prior RO decisions was the absence of 
a verified stressor.  The RO found sufficient evidence of 
such had been submitted in support of the veteran's reopened 
claim in 1996. 

The only mechanism potentially available for predicating 
benefits upon an earlier claim, and thus for securing an 
earlier effective date for a grant of benefits, would be to 
find clear and unmistakable error in one of the earlier RO 
decisions.  See 38 C.F.R. § 3.105; Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  The veteran however, has not raised that 
issue, and that issue, as such, is not before the Board. 
Therefore, the veteran's claim for an earlier effective date 
for service connection for post-traumatic stress disorder 
must be denied.

ORDER

An effective date for service connection for post-traumatic 
stress disorder, prior to May 15, 1996, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

